J-A16013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JACK EDWARD SATTERFIELD                    :
                                               :
                       Appellant               :   No. 1474 MDA 2019

         Appeal from the Judgment of Sentence Entered August 6, 2019
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0005794-2018


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                              FILED JULY 08, 2020

        Jack E. Satterfield, III appeals from the judgment of sentence, entered

on August 6, 2019, of 28½ to 63 years’ imprisonment, in the Court of Common

Pleas of Dauphin County, following his open guilty plea to three counts of

homicide by vehicle while driving under the influence (“DUI”), 1 three counts

of homicide by vehicle,2 three counts of accident involving death or personal

injury,3 and one count each of DUI commercial vehicle,4            DUI general


____________________________________________


1   75 Pa.C.S.A. § 3735(a).

2   75 Pa.C.S.A. § 3732(a).

3   75 Pa.C.S.A. § 3742(a).

4   75 Pa.C.S.A. § 3802(f)(1)(i).
J-A16013-20


impairment,5 reckless driving,6 careless driving,7 and restrictions on alcoholic

beverages.8 At the time of the guilty plea, the Commonwealth withdrew three

counts of accident involving death or personal injury not properly licensed.9

On appeal, Appellant challenges both the discretionary aspects and legality of

his sentence. After review, we affirm.

        On October 12, 2018, Appellant was driving a tractor trailer with a

partial load from New Jersey to Wisconsin at an excessive speed. Appellant

admitted he had agreed to make the journey in approximately a day and half,

a time not permitted by law. During the approximately two-hour trip between

New Jersey and central Pennsylvania, Appellant stopped at a restaurant,

where he consumed three margaritas and a glass of beer with his dinner. He

also purchased a six-pack of beer and a bottle of hard liquor from a nearby

store, and drank some of it while driving. While driving on Interstate 83

outside of Harrisburg, Appellant crashed into cars stopped in a traffic jam.

Appellant made no attempt to brake.




____________________________________________


5   75 Pa.C.S.A. § 3802(a)(1).

6   75 Pa.C.S.A. § 3736(a).

7   75 Pa.C.S.A. § 3714(a).

8   75 Pa.C.S.A. § 3809(a).

9   75 Pa.C.S.A. § 3742.1(a).

                                           -2-
J-A16013-20


      Appellant was able to exit his vehicle. However, he did not try to help

the injured and, instead, left the scene and attempted to blend into a crowd

watching the aftermath of the accident from the parking lot of a nearby motel.

After police received a photograph of Appellant, one of the officers observed

him in the crowd and, with another officer, approached Appellant. Appellant

then attempted to flee but the officers apprehended him.

      As a result of the crash, a young father and his baby daughter burned

to death, while another young man died on the scene in the presence of his

fiancée. Other drivers and passengers suffered serious injuries. Police officers

at the scene observed Appellant smelled of alcohol and slurred his speech.

Appellant consented to a blood draw and, approximately one hour after the

incident, his blood alcohol content (“BAC”) was .152%.

      On June 4, 2019, Appellant entered an open guilty plea to the previously

mentioned charges. The trial court ordered a pre-sentence investigation report

(PSI). Sentencing took place on August 6, 2019. Prior to imposing sentence,

the trial court stated it had read the PSI, as well as a sentencing memoranda

prepared by defense counsel. It also entertained multiple victim impact

statements, testimony from Appellant’s friends and family members, and both

a written and oral statement from Appellant.

      The trial court sentenced Appellant above the aggravated range on all

three counts of homicide by vehicle while DUI. It also sentenced Appellant in

the aggravated range on all three counts of homicide by vehicle. Lastly, it


                                     -3-
J-A16013-20


ordered Appellant to serve all the sentences consecutively, arriving, as noted

above, at an aggregate sentence of 28½ to 63 years.

       Appellant filed a timely motion to modify sentence, which the trial court

denied on August 26, 2019. The instant, timely appeal followed.10

       In his first two issues on appeal, Appellant challenges the discretionary

aspects of his sentence. In his first issue, he argues the trial court abused its

discretion by imposing manifestly excessive sentences, which fell within and

beyond the aggravated range of the Pennsylvania Sentencing Guidelines.

Appellant specifically contends the trial court failed to consider relevant

sentencing criteria, mitigating circumstances, and his rehabilitative needs.11




____________________________________________


10 On September 11, 2019, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal. Appellant filed a timely Rule
1925(b) statement on October 2, 2019; on November 6, 2019, the trial court
issued an opinion.

11 Appellant also avers the trial court did not provide a sufficient explanation
on the record for the sentences above the aggravated range and the sentences
in the aggravated range. He further contends the trial court improperly
considered factors already accounted for in the guidelines in imposing these
sentences and solely focused on the seriousness of the offenses. See
Appellant’s Brief, at 18-25. However, Appellant did not raise these issues in
his post-sentence motion, only claiming the sentence was harsh and excessive
and the trial court failed to consider mitigating factors and rehabilitative
needs. See Motion to Modify Sentence, 8/14/19, at 3-5. We have held an
appellant waives any discretionary aspects of sentence issue not raised in a
post-sentence motion. See Commonwealth v. Mann, 820 A.2d 788, 794
(Pa. Super. 2003) (finding claim sentencing court did not put sufficient
reasons to justify sentence on record waived where issue was not raised in
post-sentence motion). Thus, we will not entertain these arguments.


                                           -4-
J-A16013-20


Appellant’s Brief, at 18-23. In his second issue he complains the sentence is

excessive because it is consecutive. Id. at 23-25. We disagree.

      “Generally, a plea of guilty amounts to a waiver of all defects and

defenses except those concerning the jurisdiction of the court, the legality of

the sentence, and the validity of the guilty plea.” Commonwealth v. Reichle,

589 A.2d 1140, 1141 (Pa. Super. 1991). “The determination of whether

discretionary aspects of sentencing may be challenged after a guilty plea is

entered depends upon the actual terms of the plea bargain, specifically, to

what degree a sentence agreement has been reached.” Commonwealth v.

Dalberto, 648 A.2d 16, 18 (Pa. Super. 1994).

      Where the plea agreement provides specific penalties, an appeal from a

discretionary sentence will not stand; however, where the plea agreement

provides for no sentencing restrictions, the entry of a guilty plea will not

preclude a challenge to the discretionary aspects of sentencing. See id. at 20.

When the plea agreement falls somewhere between a negotiated plea and an

open plea, we must determine the effect of the hybrid plea agreement on the

right to challenge the discretionary aspects of his sentence. See id. at 21.

Here, Appellant entered an open guilty plea, which did not purport to limit the

sentencing court’s discretion in any way. Therefore, he may challenge the

discretionary aspects of the sentence. See id.

      The principles that guide our review are as follows:

           Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal

                                     -5-
J-A16013-20


     absent a manifest abuse of discretion. In this context, an abuse
     of discretion is not shown merely by an error in judgment. Rather,
     the appellant must establish, by reference to the record, that the
     sentencing court ignored or misapplied the law, exercised its
     judgment for reasons of partiality, prejudice, bias or ill will, or
     arrived at a manifestly unreasonable decision.

           The right to appellate review of the discretionary aspects of
     a sentence is not absolute, and must be considered a petition for
     permission to appeal. An appellant must satisfy a four-part test to
     invoke this Court’s jurisdiction when challenging the discretionary
     aspects of a sentence.

            [W]e conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal;
            (2) whether the issue was properly preserved at
            sentencing or in a motion to reconsider and modify
            sentence; (3) whether appellant’s brief has a fatal
            defect; and (4) whether there is a substantial question
            that the sentence appealed from is not appropriate
            under the Sentencing Code.

                                   ****

            A substantial question will be found where an
            appellant advances a colorable argument that the
            sentence imposed is either inconsistent with a specific
            provision of the Sentencing Code or is contrary to the
            fundamental norms which underlie the sentencing
            process. At a minimum, the Rule 2119(f) statement
            must articulate what particular provision of the code
            is violated, what fundamental norms the sentence
            violates, and the manner in which it violates that
            norm.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (citations

omitted).

     Here, Appellant preserved his claim by filing a motion to modify

sentence and including a Pa.R.A.P. 2119(f) statement in his brief. Therefore,

we will consider his remaining arguments.

                                     -6-
J-A16013-20


      In his first issue, Appellant complains his sentences for homicide by

vehicle while DUI and homicide by vehicle were harsh and excessive and the

trial court failed to consider mitigating circumstances and his rehabilitative

needs. These claims, taken together, have been found to raise a substantial

question. See Commonwealth v. Dodge, 77 A.3d 1263, 1272 (Pa. Super.

2013); Commonwealth v. Downing, 990 A.2d 788, 793 (Pa. Super. 2010).

      However, the substance of these claims lack merit. Firstly, the trial court

had the benefit of a PSI. “Where pre-sentence reports exist, we shall continue

to presume that the sentencing judge was aware of relevant information

regarding the defendant’s character and weighed those considerations along

with mitigating statutory factors.” Commonwealth v. Devers, 546 A.2d 12,

18 (Pa. 1988). Moreover, the trial court specifically directed the state prison

to provide Appellant with skills training, mental health counseling, and drug

and alcohol counseling. N.T. Sentencing, 8/06/19, at 83. Thus, the trial court

was well aware of Appellant’s rehabilitative needs and addressed them.

      Appellant maintains his sentence is harsh and excessive because the

trial court sentenced him outside the aggravated range on the homicide by

motor vehicle while DUI counts, and in the aggravated range on the homicide

by motor vehicle counts. We disagree.

      With respect to an outside the guideline sentence, we have stated:

            When evaluating a challenge to the discretionary
            aspects of sentence . . . it is important to remember
            that the sentencing guidelines are advisory in nature.
            If the sentencing court deems it appropriate to

                                      -7-
J-A16013-20


            sentence outside of the guidelines, it may do so as
            long as it offers reasons for this determination. [O]ur
            Supreme Court has indicated that if the sentencing
            court proffers reasons indicating that its decision to
            depart from the guidelines is not unreasonable, we
            must affirm a sentence that falls outside those
            guidelines.

      A sentencing court, therefore, in carrying out its duty to impose
      an individualized sentence, may depart from the guidelines when
      it properly identifies a particular factual basis and specific reasons
      which compelled [it] to deviate from the guideline range.

Commonwealth v. Shull, 148 A.3d 820, 836 (Pa. Super. 2016) (citations

and quotation marks omitted, emphasis in original). Appellant also complains

about his sentences in the aggravated range. However, this Court may only

vacate an aggravated range sentence if the “case involves circumstances

where the application of the guidelines would be clearly unreasonable[.]” 42

Pa.C.S.A. § 9781(c)(2).

      Here, the trial court had the benefit of a PSI, a sentencing memorandum

from the defense, the victim impact statements of some of the surviving

victims and friends and family of the decedents; it also heard testimony of

witnesses on behalf of Appellant, Appellant’s own statements during

allocution, and saw a video and pictures of the incident. See N.T. Sentencing,

8/06/19, at 4, 7-80. It acknowledged Appellant had both mental health and

drug and alcohol issues. See id. at 83.

      However, the court also highlighted the utterly reckless nature of

Appellant’s conduct in drinking not only when he stopped to eat but in going

to a liquor store, buying more alcohol, and literally drinking while driving a

                                      -8-
J-A16013-20


tractor trailer. See id. at 80. It noted Appellant’s failure to even try to slow

the tractor trailer. See id. It also pointed to Appellant’s failure to render aid

and his attempt to flee the scene. See id. at 81. Lastly, it emphasized the

victim impact statements, which this Court has reviewed, and which

demonstrated the ongoing mental health issues suffered by the survivors and

the utter devastation Appellant’s actions caused the families of the victims.

See id. at 81. Therefore, immediately prior to imposing sentence, the trial

court explained the basis for the sentence and why it felt it was necessary to

go outside the guidelines for homicide by vehicle while DUI and sentence in

the aggravated range for homicide by vehicle. See id. at 80-81.

      Accordingly, Appellant’s claim the sentencing court abused its discretion

in sentencing him outside the guidelines and in the aggravated range of the

guidelines is meritless. See Commonwealth v. Walls, 926 A.2d 957, 966-

68 (Pa. 2007) (holding that so long as trial court imposed individualized

sentence   that   was   reasonable   there   was   no   abuse   of   discretion);

Commonwealth v. Smith, 206 A.3d 551, 568-69 (Pa. Super. 2019), appeal

denied, 217 A.3d 202 (Pa. 2019) (affirming outside guideline and aggravated

range sentences where trial court considered PSI, appellant’s rehabilitative

needs, need to protect community, and nature and gravity of offense).

      In his second issue, Appellant maintains his sentence is manifestly

excessive because the trial court ordered the sentences to run consecutively.

The decision on whether to run sentences consecutively or concurrently


                                      -9-
J-A16013-20


          lies within the sound discretion of the sentencing court. Long
          standing precedent of this Court recognizes that 42 Pa.C.S.A. §
          9721 affords the sentencing court discretion to impose its
          sentence concurrently or consecutively to other sentences being
          imposed at the same time or to sentences already imposed. A
          challenge to the imposition of consecutive rather than concurrent
          sentences does not present a substantial question regarding the
          discretionary aspects of sentence. We see no reason why [a
          defendant] should be afforded a volume discount for his crimes by
          having all sentences run concurrently.

                However, we have recognized that a sentence can be so
          manifestly excessive in extreme circumstances that it may create
          a substantial question. When determining whether a substantial
          question has been raised, we have focused upon whether the
          decision to sentence consecutively raises the aggregate sentence
          to, what appears upon its face to be, an excessive level in light of
          the criminal conduct in this case.

Zirkle, 107 A.3d at 133-34 (quotation marks and citations omitted).

          Thus, “[t]he imposition of consecutive, rather than concurrent,

sentences may raise a substantial question in only the most extreme

circumstances, such as where the aggregate sentence is unduly harsh,

considering the nature of the crimes and the length of imprisonment.”

Commonwealth v. Moury, 992 A.2d 162, 171-72 (Pa. Super. 2010) (citation

omitted). Herein, Appellant has not asserted any extreme circumstances. We

conclude the trial court acted within its discretion in imposing consecutive

sentences after reviewing the facts of the case, Appellant’s history, relevant

sentencing factors, and the PSI report. Appellant’s second issue does not merit

relief.

          In his third issue, Appellant challenges the legality of his sentence. He

argues his sentence on the three counts of accident involving death or

                                         - 10 -
J-A16013-20


personal injury is illegal because, “the applicable statute contemplates a single

offense for each accident regardless of the number of person injured or killed

in such accident.” Appellant’s Brief, at 25. We disagree.

       “Issues relating to the legality of a sentence are questions of law, as are

claims raising a court’s interpretation of a statute. Our standard of review over

such   questions    is   de   novo   and   our   scope   of   review   is   plenary.”

Commonwealth v. Hawkins, 45 A.3d 1123, 1130 (Pa. Super. 2012)

(citation omitted). Even though Appellant did not raise this issue at his

sentencing hearing, he has not waived this argument on appeal. See

Commonwealth v. Foster, 17 A.3d 332, 345 (Pa. 2011).

       We acknowledge:

              Our task is guided by the sound and settled principles set
       forth in the Statutory Construction Act, including the primary
       maxim that the object of statutory construction is to ascertain and
       effectuate legislative intent. 1 Pa.C.S.[A.] § 1921(a). In pursuing
       that end, we are mindful that “[w]hen the words of a statute are
       clear and free from all ambiguity, the letter of it is not to be
       disregarded under the pretext of pursuing its spirit.” 1 Pa.C.S.[A].
       § 1921(b). Indeed, “[a]s a general rule, the best indication of
       legislative intent is the plain language of a statute.” In reading the
       plain language, “[w]ords and phrases shall be construed according
       to rules of grammar and according to their common and approved
       usage,” while any words or phrases that have acquired a “peculiar
       and appropriate meaning” must be construed according to that
       meaning. 1 Pa.C.S.[A.§] 1903(a). However, when interpreting
       non-explicit statutory text, legislative intent may be gleaned from
       a variety of factors, including, inter alia: the occasion and
       necessity for the statute; the mischief to be remedied; the object
       to be attained; the consequences of a particular interpretation;
       and the contemporaneous legislative history. 1 Pa.C.S.[A.] §
       1921(c). Moreover, while statutes generally should be construed
       liberally, penal statutes are always to be construed strictly, 1


                                       - 11 -
J-A16013-20


      Pa.C.S.[A] § 1928(b)(1), and any ambiguity in a penal statute
      should be interpreted in favor of the defendant.

            Notwithstanding the primacy of the plain meaning doctrine
      as best representative of legislative intent, the rules of
      construction offer several important qualifying precepts. For
      instance, the Statutory Construction Act also states that, in
      ascertaining legislative intent, courts may apply, inter alia, the
      following presumptions: that the legislature does not intend a
      result that is absurd, impossible of execution, or unreasonable;
      and that the legislature intends the entire statute to be effective
      and certain. 1 Pa.C.S.[A.] § 1922(1),(2). Most importantly, the
      General Assembly has made clear that the rules of construction
      are not to be applied where they would result in a construction
      inconsistent with the manifest intent of the General Assembly. 1
      Pa.C.S.[A.] § 1901.

Commonwealth v. Wilson, 111 A.3d 747, 751 (Pa. Super. 2015) (case

citation omitted).

      At issue here is the construction of 75 Pa.C.S.A. § 3742, accidents

involving death or personal injury, which provides in pertinent part:

      General rule.--The driver of any vehicle involved in an accident
      resulting in injury or death of any person shall immediately stop
      the vehicle at the scene of the accident or as close thereto as
      possible but shall then forthwith return to and in every event shall
      remain at the scene of the accident until he has fulfilled the
      requirements of section 3744 (relating to duty to give information
      and render aid). Every stop shall be made without obstructing
      traffic more than is necessary.

      Penalties.—

                                    ****

            (3)(i) If the victim dies, any person violating
            subsection (a) commits a felony of the second degree,
            and the sentencing court shall order the person to
            serve a minimum term of imprisonment of not less
            than three years and a mandatory minimum fine of
            $2,500, notwithstanding any other provision of law.

                                     - 12 -
J-A16013-20



75 Pa.C.S.A. § 3742(a) and (b)(3)(i).

      Appellant concedes our Supreme Court has held “in all criminal cases,

the same facts may support multiple convictions and separate sentences for

each conviction except in cases where the offenses are greater and lesser

included offenses.”   Commonwealth v. Anderson, 650 A.2d 20, 22 (Pa.

1994); Appellant’s Brief, at 27. However, he argues the plain language of the

statute shows,

      [t]he ‘facts’ applicable to the statute is the driver must be
      ‘involved in an accident resulting in injury or death of any person.”
      (Emphasis added). It is stated in the singular, both for an accident
      and any person. An actor cannot remain (or leave) the scene of
      an accident on multiple occasions. The offense is committed when
      the actor fails to remain at the scene of the accident, a singular
      occurrence.

Appellant’s Brief, at 28 (emphasis in original). Appellant fails to cite to any law

in support of his interpretation.

      The Commonwealth disagrees with Appellant’s assertion. Initially, it

notes this Court has upheld multiple convictions under Section 3742 arising

from a single occurrence. See Commonwealth’s Brief in 11-12. The

Commonwealth also maintains Appellant’s grammatical focus on the use of

the singular phrase “an accident,” is improper because it “seeks to limit the

statute’s applicability more narrowly than the language . . . requires.”

Commonwealths’ Brief, at 12. It notes many statutes use the singular

construction and, despite this, we interpret the construction of the statute to




                                      - 13 -
J-A16013-20


allow for multiple sentences when there is more than one victim. Id. at 12-

13.

      We have thoroughly reviewed the parties’ arguments, and while we

agree the plain language of section 3742 is subject to multiple constructions,

Appellant’s interpretation is clearly at odds with the legislature’s intent in

amending the statute in 2014 and with this Court’s precedent. Accordingly,

we must reject Appellant’s interpretation. See Wilson, 107 A.3d at 751.

      In Commonwealth v. Kinney, 863 A.2d 581, 583-85 (Pa. Super.

2004), a jury convicted the appellant of two counts of accidents involving

death or personal injury arising from a single occurrence. In Kinney, the

appellant sideswiped a car which such force the second car became involved

in a head-on collision with a third vehicle, this resulted in serious injury to the

people in the second car and killed the driver and passenger in the third

vehicle. See id. at 583. The appellant left the scene but was ultimately forced

to stop and call 911 because of the extensive damage to her vehicle. See id.

at 584.

      On appeal, the appellant made several different challenges to the

sufficiency of the evidence but her main argument involved her contention

there were two separate accidents at play; she claimed the first accident,

where she hit the second car did not cause the second accident where the

second car hit the third vehicle and this second unrelated accident was the

cause of all of the injury and death. See id. at 584-85. This Court disagreed,


                                      - 14 -
J-A16013-20


holding the evidence was sufficient to demonstrate this was a single

occurrence, wherein the appellant’s collision with the second vehicle, caused

it to collide with the third vehicle, and, therefore, it was the appellant’s actions

which caused the injury and death. See id. at 585. Thus, despite finding only

a single accident, we upheld both convictions for accident involving death or

personal injury. See id.

      Moreover, in 2014, the Pennsylvania legislature amended section 3742

to increase the penalties for accidents involving death or personal injury. See

75 Pa.C.S.A. § 3742(b)(3)(1) (effective August 29, 2014). Our review of the

discussion of the amendment shows the legislature amended the statute to

resolve what it believed to be a long-standing and serious problem regarding

sentencing discrepancies between homicide by vehicle while DUI and

accidents involving death or personal injury. See S. No. 45, 2014 Sess., at 1-

76 (Pa. 2014).

      In particular, the legislature was concerned this disparity in sentencing

created an incentive for the person causing the accident to flee the scene to

avoid being tested for DUI because being charged only with an offense under

section 3742 carried a lesser sentence. See id. The legislature believed

increasing the penalty under Section 3742(b)(3)(i) to be the same as that for

homicide by vehicle while DUI would resolve this problem. See id.

      Appellant’s interpretation would eviscerate this resolution. If we were to

adopt Appellant’s position, while there would be no incentive to flee an


                                      - 15 -
J-A16013-20


accident involving a single victim, there would be great incentive to flee the

scene of a more serious accident because the defendant could be sentenced

under multiple counts of homicide by vehicle while DUI if he remained at the

scene but only a single count of accident involving personal injury or death if

he fled. There is nothing in the legislative history which would demonstrate it

intended to give a volume discount in cases of accidents involving multiple

cars and victims. Such an interpretation is both contrary to the legislative

intent and to our general principles underlying sentencing, which clearly

permit multiple sentences for the same crime in cases involving multiple

victims and disfavors volume discounts. See Anderson, supra at 2; Wilson,
107 A.3d at 751, Zirkle, 107 A.3d at 133-34. Appellant’s third claim lacks

merit.

      Accordingly, for the reasons discussed above, we affirm the judgment

of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/08/2020




                                    - 16 -